                       IN THE UNITED STATES DISTRICT COURT

                     FOR THE SOUTHERN DISTRICT OF GEORGIA

                                 STATESBORO DIVISION

RICKY MOSLEY,                                  )
                                               )
              Plaintiff,                       )
                                               )
        v.                                     )           CV 619-100
                                               )
DR. HAROLD CARAVIVELLO;                        )
DR. ISKION; MARTY ALLEN;                       )
and AARON PINEIRO,                             )
                                               )
              Defendants.                      )
                                          _________

                                          ORDER
                                          _________

        On November 4, 2019, the Court granted Plaintiff, an inmate at Georgia Diagnostic

Classification Prison, permission to proceed in forma pauperis (“IFP”) conditioned on his

return of a Prisoner Trust Fund Account Statement and Consent to Collection of Fees form.

(See doc. no. 3.) Plaintiff has not returned either form, but he did write a letter to the Clerk

of Court complaining that prison officials will not return the Trust Fund Account Statement

he provided to them. (See doc. no. 4.) He has no explanation for why he has not returned

the Consent to Collection of Fees form, a document that requires no input from any prison

official.

        Plaintiff cannot proceed IFP unless he submits the requisite Trust Fund Account

Statement and consents to the collection of the entire $350.00 filing fee in installments.

Wilson v. Sargent, 313 F.3d 1315, 1319-20 (11th Cir. 2002). Plaintiff shall have until

December 23, 2019, to submit the required Prisoner Trust Fund Account Statement signed by
an authorized prison official and a Consent to Collection of Fees form signed by him.

Failure to return the required paperwork will be an election to have this case dismissed

without prejudice.

       To ensure that prison officials have received the Trust Fund Account Statement, the

Court DIRECTS the CLERK to serve this Order on Plaintiff’s custodian and to include a

Prisoner Trust Fund Account Statement with that service copy. The Court is confident that

prison officials will expeditiously fill out the form and return it to Plaintiff. Plaintiff must

then return the Trust Fund Account Statement, along with the Consent to Collection of Fees

form, to the Court by no later than December 23, 2019.

       SO ORDERED this 9th day of December, 2019, at Augusta, Georgia.




                                               2
